
	
		II
		112th CONGRESS
		1st Session
		S. 1820
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2011
			Mrs. Gillibrand (for
			 herself and Mr. Blunt) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize the Secretary of Defense to provide
		  assistance to State National Guards to provide counseling and reintegration
		  services for members of reserve components of the Armed Forces ordered to
		  active duty in support of a contingency operation, members returning from such
		  active duty, veterans of the Armed Forces, and their families.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard Outreach
			 Act.
		2.Support for
			 National Guard counseling and reintegration services
			(a)Assistance
			 authorizedThe Secretary of
			 Defense may provide assistance to a State National Guard to support programs to
			 provide pre- and post-deployment outreach, reintegration, and readjustment
			 services to the following persons:
				(1)Members of reserve components of the Armed
			 Forces who reside in the State or are members of the State National Guard
			 regardless of place of residence and who are ordered to active duty in support
			 of a contingency operation.
				(2)Members described
			 in paragraph (1) upon their return from such active duty.
				(3)Veterans (as
			 defined in section 101(2) of title 38, United States Code).
				(4)Dependents of
			 persons described in paragraph (1), (2), or (3).
				(b)Elements of
			 programsPrograms supported under subsection (a) shall use direct
			 person-to-person outreach and other relevant activities to ensure that eligible
			 persons receive all the services and support available to them during
			 pre-deployment, deployment, and reintegration periods.
			(c)Merit-Based or
			 competitive decisionsA
			 decision to commit, obligate, or expend funds with or to a specific State
			 National Guard under subsection (a) shall—
				(1)be based on
			 merit-based selection procedures in accordance with the requirements of
			 sections 2304(k) and 2374 of title 10, United States Code, or on competitive
			 procedures; and
				(2)comply with other
			 applicable provisions of law.
				(d)State
			 definedIn this section, the
			 term State means each of the several States, the Commonwealth of
			 Puerto Rico, the District of Columbia, Guam, and the Virgin Islands.
			
